Citation Nr: 0513159	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  94-36 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Entitlement to service connection for conjunctivitis.  



REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case has a complex procedural history.  By way of a 
December 1993 rating action, the RO, in pertinent part, 
denied service connection for gastritis and a duodenal ulcer.  
An appeal was taken as to those issues.  

By way of a rating action September 1994, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for conjunctivitis.  Appeal was taken as to that 
issue.  

A hearing was scheduled to be held in December 1996.  
However, in a report of contact (VA Form 119), dated in 
December 1996, it was indicated that the veteran no longer 
wished to appear at a hearing.  

In a March 1997 decision, the Board denied, among other 
things, the veteran's claims of entitlement to service 
connection for gastritis, a duodenal ulcer, and 
conjunctivitis, and remanded the claims for increased ratings 
(initial and otherwise) for service-connected bilateral pes 
planus, left wrist arthritis, cervical spine arthritis, 
lumbosacral spine arthritis and disc disease, fracture of the 
fifth finger, right hand, laryngitis and tracheitis, and 
bronchitis, as well as the claim of entitlement to permanency 
of a total disability evaluation.  That decision also denied 
multiple other issues which are no longer pertinent to the 
instant appeal.

Thereafter, the veteran appealed the March 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In November 2000, while the case 
was pending, the VA's Office of General Counsel (OGC) filed 
an unopposed motion (Motion) requesting that the Court vacate 
the Board's March 1997 decision as to those 3 service 
connection claims which were denied.  It was requested that 
the case be remanded to the Board for further development and 
readjudication in accordance with the Motion.  

In December 2000, the Court granted the Motion, vacated the 
Board's March 1997 decision as to the three service 
connection issues noted and remanded the case to the Board.  

In September 2001, the Board remanded the issues of service 
connection for conjunctivitis, gastritis, and a duodenal 
ulcer to the RO.  Additionally, the Board remanded the issue 
of permanency of a total disability evaluation for purposes 
of eligibility to Dependants' Educational Assistance under 
38 U.S.C.A. Chapter 35. 

Also in September 2001, the Board remanded the issue of 
entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  
While the veteran's vocational rehabilitation file is not 
before the Board, a review of administrative records reveals 
that, in December 2003, the veteran withdrew his appeal as to 
the issue.  Hence, it appears from the record, that the issue 
is no longer before the Board on appeal.  

By way of a February 2004 rating decision, the RO granted 
service connection for gastritis and a duodenal ulcer.  
Additionally, the RO granted basic eligibility to Dependents' 
Education Assistance, after finding that the veteran's 
service-connected disabilities were permanent in nature.  
Hence, those issues are no longer on appeal before the Board.  
In February 2004, the RO issued a supplemental statement of 
the case in which it continued the denial of the veteran's 
claim for service connection for conjunctivitis.  

Finally, in April 2005, the veteran was scheduled to appear 
at a personal hearing before a Veterans Law Judge.  In a 
statement received in March 2005, the veteran withdrew his 
request for a hearing.   



FINDING OF FACT

The competent evidence of record indicates that 
conjunctivitis is not due to an incident during service, but 
most likely related to non-service-connected Grave's disease.  
Continuing conjunctivitis was not shown in service and 
thereafter.


CONCLUSION OF LAW

Chronic conjunctivitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2002 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised to he was advised 
to identify evidence showing an injury or disease during 
service, a current disability, and a relationship between the 
current disability and service.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified and submitted private 
and VA treatment records in connection with his claim.  The 
RO has obtained the veteran's VA outpatient treatment records 
and assisted him in obtaining any identified private 
treatment records.  Moreover, the veteran was afforded a VA 
contract examination as noted below.  Significantly, neither 
the veteran nor his attorney has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual background.

The veteran's service medical records reflect that he entered 
active duty in March 1968.  During the induction examination, 
he reported a history of eye trouble.  He did not specify 
what kind of eye trouble he had.  Following a physical 
examination, he was found qualified for induction.  In May 
1968 the veteran was seen for medical treatment with 
complaints of photosensitivity, frontal headaches, and 
purulent discharge from both eyes, for two days duration.  
The impression was acute conjunctivitis.  The service medical 
records show that the veteran was seen in the optometry 
clinic in April 1969 for complaints of aching eyes.  There 
was no pertinent diagnosis and it appears that he was given a 
new prescription for eyewear.  There are no other records 
showing treatment for an eye condition characterized by 
conjunctivitis during service.  The separation examination, 
conducted in February 1970, was negative for any complaints 
or findings of conjunctivitis.  

Medical evidence of record in the early 1970's reflect that 
the veteran received clinical attention for several 
disabilities, including a thyroid disorder, anxiety disorder 
and eye problems.  The veteran was admitted to a hospital in 
May 1974 with a diagnosis of hyperthyroidism; he reported a 
3-month history of increasing fatigue, fever, nightsweats and 
weight loss.  In August 1974, the veteran underwent a 
subtotal thyroidectomy for Grave's disease.  The discharge 
diagnosis was hyperthyroidism secondary to Grave's disease.  
The veteran continued to follow up treatment for his thyroid 
problem.  A June 1978 VA clinic note indicated that the 
veteran had decreased visual acuity thought to be due to an 
unstable thyroid condition.  

The veteran was afforded a VA compensation examination in 
November 1974, at which time it was noted that Grave's 
disease had improved and chronic bronchitis was asymptomatic; 
he had a normal chest examination. 

In 1978, the veteran had orbital decompression and levator 
recession of the left eye secondary to thyroid exophthalmos.  
A VA outpatient treatment note in August 1979 reported that 
the veteran had very slight myopia and astigmatic error that 
was hereditary.  

The veteran was afforded a VA compensation examination in 
June 1980, the pertinent diagnosis was chronic laryngitis and 
tracheitis, secondary to chronic bronchitis.  Received in 
February 1981 was a report from psychological service which 
reflected no significant diagnosis. 

Received in July 1981 were private treatment reports dated 
from January 1980 to November 1980, showing treatment 
primarily for a lung disorder.  These records also reflect 
complaints of nervousness with no pertinent diagnosis.  

VA medical records in 1983 reflect that the veteran received 
treatment for multiple complaints.  When seen in January 
1983, the veteran complained of headaches, upper respiratory 
infection, hearing ringing; the diagnosis was anxiety 
neurosis.  A VA examination in May 1983 reported a diagnosis 
of chronic tracheitis, laryngitis and bronchitis.

Medical evidence of record in the late 1980's, including VA 
as well as private treatment records, reflect that the 
veteran continued to receive clinical attention for his 
thyroid disorder, bronchitis, rhinitis, and several 
musculoskeletal complaints.  

Received in May 1988 were VA outpatient treatment records, 
dated from March 1988 to April 1988, showing ongoing 
treatment for complaints of low back pain. 

Received in January 1993 were medical records for the period 
from February 1966 to June 1992, which show that the veteran 
received treatment for several musculoskeletal complaints.  A 
November 1992 clinical record included findings of positive 
exophthalmos and conjunctual erythromycin.  

Received in June 1993 were private treatment records dated 
from April 1986 to January 1987.  These records show that the 
veteran was seen in April 1986, at which time he indicated 
that his allergies began in service in 1969, and had become 
progressively worse.  Following an evaluation, the examiner 
reported that there was little objective evidence as to the 
veteran's allergies; he further stated that the veteran was 
being treated based on reported history of allergy 
infections. 

Received from June 1993 to October 1993 were VA as well as 
private treatment records showing treatment for bronchitis, 
rhinitis, and symptoms of his degenerative joint disease of 
the lumbar and cervical spine.  

A January 1993 VA note included the veteran's complaints that 
his eyes were crusty in the morning.  The assessment was 
Grave's disease, status post orbital decompression.  A 
September 1993 VA optometry clinic note included diagnoses of 
thyroid ophthalmopathy, hypertension retinopathy, itching 
eyes, and red eyes.  

The veteran was afforded a VA compensation examination in 
October 1993.  However, there were no complaints of clinical 
findings of conjunctivitis.  

During a VA contract examination in July 2000, the veteran's 
complaints included itchy and watery eyes.  There were no 
pertinent clinical findings upon examination.  

During VA treatment in July 2002, the veteran complained of 
dry, gritty, and itching eyes.  He had a history of Grave's 
ophthalmopathy, chronic allergic conjunctivitis that was 
controlled with Acular, a chorioretinal scar on the right, 
and parafoveal retinal telengiactiasia on the left.  No 
conjunctivitis was found upon physical examination.  The 
examiner noted that conjunctivitis was doing well with 
Acular.  

The veteran was afforded a VA contract examination in August 
2003.  Prior to the examination, the examiner reviewed the 
veteran's claims folder and documented his pertinent history.  
Upon physical examination, his visual acuity was 20/25 
corrected.  There were no significant phorias.  His pupils 
were round and reactive.  There was a scar on the left 
lateral canthus consistent with a decompression procedure.  
There were no signs of any corneal drying.  The intraocular 
pressure was normal.  There were no clinical findings of 
conjunctivitis.  

The examiner noted that conjunctivitis was typically an 
infection with a bacteria or a viral agent.  If he had this 
in service, the examiner speculated, then it would have 
likely resolved without significant problems since.  Another 
possibility was that he had a mild allergic conjunctivitis 
during service.  This was often associated with allergic 
symptoms involving the upper respiratory system.  The 
examiner noted that Acular was used to treat the allergic 
type of conjunctivitis.  He examiner could not find an 
etiological relationship between allergic conjunctivitis and 
his military service.  Rather, he opined that that present 
symptoms were likely due to his Grave's disease.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Upon review of all of the evidence of record, the Board finds 
that service connection for conjunctivitis is not warranted.  
Initially the Board notes that the evidence shows that the 
veteran complained of eye problems prior to entry into 
service.  However, as neither the veteran or the examiner 
described or documented the nature of the eye problem, it 
cannot be said within any degree of certainty that he had a 
preexisting disability manifested by conjunctivitis.  The 
record does show, however, that the veteran was treated for 
conjunctivitis on one occasion during service and was treated 
for achy eyes on another on another occasion during service.  
The service records do not show that the veteran had a 
chronic disability manifested by conjunctivitis during 
service.  In this respect, there were no findings of a 
disability manifested by conjunctivitis at his discharge 
examination or in the years following discharge from service.  

Post-service, there are only scattered references to 
conjunctivitis, most occurring within the past ten years.  
The current medical evidence indicates that the veteran is 
treated with prescribed medication for conjunctivitis.  They 
show that the condition is well controlled with prescribed 
medication.  The VA and private medical treatment records do 
not relate treatment for conjunctivitis to an incident or 
injury during service.  Rather, the only medical opinion 
evidence of record, namely the August 2003 VA contract 
examination, indicates that conjunctivitis is likely due to 
the veteran's Grave's disease and is not linked to service.  
The Board finds that this evidence constitutes the most 
probative medical evidence of record on the question of 
etiology of the claimed disability.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  

In finding that service connection is not warranted for 
conjunctivitis, the Board has carefully considered the 
veteran's belief that he currently has conjunctivitis as a 
result of his military service.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for conjunctivitis must be denied.  In the absence 
of competent medical evidence suggesting a nexus between a 
current bilateral eye disability manifested by conjunctivitis 
and active military service, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for conjunctivitis is denied.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


